Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 1 of 43




EXHIBITS 328 to 337
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 2 of 43




                              UNITED STATES DISTICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 KIMBERLY KATORA BROWN, et al.                         )
                                                       )
                                                       )      Civil Action No. 13-569 (KBJ)
                                                       )
          Plaintiffs,                                  )
                                                       )
                v.                                     )
                                                       )
 GOVERNMENT OF THE DISTRICT OF                         )
 COLUMBIA                                              )
                                                       )
                                                       )
 Defendant.                                            )
                                                       )

                         AFFIDAVIT OF KIMBERLY KATORA BROWN


 I, Kimberly Katora Brown, pursuant to 28 U.S.C. § 1746, certify as true under penalty of perjury

 under the laws of the United States of America that the following is true and correct.



 1.     I am a life-long resident of the area and at the time of the events described herein I was a

 resident of Maryland.


 2.     As of 4/25/2010 owned a 1995 Chevrolet Camaro which my Dad and helped me to select

 (though I paid for it) and had helped me fix up.


 3.     The Chevrolet Camaro was titled and registered in my name in Maryland, and had legal

 tags on the front and the back of the car as required by Maryland law. The windows were tinted

 but were in compliance with Maryland law and District of Columbia law.




                            AFFIDAVIT OF .KiMBERLY KA TORA BROWN
                                             PAGE 1
                                                                   Ps. Ex. 328, p. 1
                                                    Kimberly KaTora Brown Affidavit
Brown 000001                                            Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 3 of 43




 4.         On the morning of 4/25/20 I 0 I lent my Camara to a friend, Darrell C. Hammond, so he

 could pick up his son and run some errands.


 5.         Later in the afternoon on 4/25/2010 the MPD stopped the Camara in the 1300 block of

 Florida Ave., N.E., because, they claim, the tinted windows violated District of Columbia law

 and the Camara did not have a front tag.


 6.         This Court has found that, "Policemen looking for excuses to stop vehicles they consider

 suspicious have found the District of Columbia's tinted windshield law to be a useful device,"

 and that most of such stops are concentrated in the area where the MPD stopped Ms. Brown's

 Camara, and that "[t]he tint window law is as close to a purely pretextual reason for stopping

 vehicles as can be found in the real world of everyday police work." United States v. Green, 437

 F. Supp. 2d 38,40-41 (D.D.C. 2006).


 7.         Based on a Complaint for Libel of Information filed by the District ("Libel of

 Information"), Mr. Hammond was driving and he had a passenger with him in the car when the

 MPD stopped the Camara.


 8.         Based on the Libel of Information the police discovered (1) some money on Mr.

 Hammond and some more on the passenger; and (2) some zip lock bags of marijuana in a bag in

 the car.


 9.         The MPD arrested Mr. Hammond and the passenger and seized the car and the money for

 forfeiture.




                               AFFIDAVIT OF K.lMBERLY KATORA BROWN
                                                 PAGE2
                                                                  Ps. Ex. 328, p. 2
                                                   Kimberly KaTora Brown Affidavit
Brown 000002                                           Hoyte v. D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 4 of 43




 10.     The MPD seizing officers did not give Mr. Hammond a receipt for the car or any

 information on where to go to try to reclaim it nor did they provide any such notice to me.


 II.     I personally have no knowledge whether the MPD found zip lock bags of marijuana in a

 bag in the car while Mr. Hammond was in it.


 12.     I had no reason to know Mr. Hammond would use the car for an illegal purpose nor did I

 consent to his use of the car for any illegal purpose.


 13.     I had no reason to know or suspect that Mr. Hammond would use of the car to transport

 marijuana or for any other illegal purpose.


 14.     Within a few days of the seizure I went to the MPD police station on Florida Avenue (the

 station where Mr. Hammond was booked and the station closest to where the car was seized) and

 told officers there that the Camaro was my car and that I had lent it to Mr. Hammond and that I

 had not known or consented to any illegal use of the Camaro.


 15.     After several trips to the station and many calls I discovered the car was at an impound

 lot.


 16.     A few months after the Camaro was seized I was told to go to a lot and there I paid

 $250 to prevent administrative forfeiture of the Camaro. No one at the lot told me I had an

 opportunity to apply for a reduction or waiver of the bond.


 17.     According to court records, on 2/11/20 II, almost a year after the seizure, the District

 filed a Libel oflnformation in Superior Court.



                             AFFIDAVIT OF KIMBERLY KA TORA BROWN
                                                PAGE3
                                                                 Ps. Ex. 328, p. 3
                                                  Kimberly KaTora Brown Affidavit
Brown 000003                                          Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 5 of 43




 18.    The Libel of Information alleged that Mr. Hammond was driving the car but that I was

 the owner.


 19.    The Libel oflnformation did not allege that I had known or consented to any illegal use

 of the Camaro by Mr. Hammond or anyone else.


 20.    On 6/4/2011 after speaking to the District's lawyer and telling him that I had not known

 or consented to any illegal use of the Camaro by Mr. Hammond or anyone else, at the District's

 lawyer's suggestion, filed a document in the forfeiture proceeding stating that the Camaro was

 my car and that I had lent it to Mr. Hammond and that I had not known or consented to any

 illegal use of the Camaro.


 21.    This was my first opportunity to contest the District's seizure and retention of the Camaro

 and to present my defense that the District's seizure and retention of the Camaro was illegal

 because I was an "innocent owner."


 22.    I attended at least one hearing in the forfeiture proceeding.


 23.    Thereafter I could not make further appearances in the forfeiture proceedings because

 I was overwhelmed by the legal proceedings, I had already spent $250 on a non-refundable

 penal bond to prevent administrative forfeiture of the Camaro, and I had missed time from work,

 and I could not afford to miss any more time from work, especially since I had had to buy a

 replacement vehicle for the car.


 24.    The result was the District got a default judgment in the forfeiture proceedings.




                              AFFIDAVIT OF KIMBERLY KA TORA BROWN
                                              PAGE4
                                                                Ps. Ex. 328, p. 4
                                                 Kimberly KaTora Brown Affidavit
Brown 000004                                         Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 6 of 43




 25.     While the MPD retained my car I had to pay money every month for insurance and I had

 to keep the car titled and registered. Allowing the insurance to lapse may have subjected me to

 liability and allowing the titled and registration to lapse would have caused loss of insurance.


 26.    While the MPD had my car I had to make arrangements to use another car and find other

 ways to get around.


 27.     I really needed the Camaro to fulfill my responsibilities in life. Being without the car

 seriously interfered with my ability to obtain critical life necessities, such as earning a livelihood,

 receiving necessary medical care, shopping for necessities such as food and clothing, and visiting

 family and friends, helping to care for my family, and getting to places like church.


 28.     I live in Maryland and I work on the Orange line in Arlington so I had to rely on public

 transportation like metro and buses to get to and from work.




                                                Kimberly KaT ora Brown
                                                May 18,2013
                                                Washington, DC




                             AFFIDAVIT OF KlMBERL Y KA TORA BROWN
                                             PAGES
                                                                  Ps. Ex. 328, p. 5
                                                   Kimberly KaTora Brown Affidavit
Brown 000005                                           Hoyte v. D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 7 of 43




                             UNITED STATES DISTICT COURT
                            FOR THE DISTRICT OF COLUMBIA


KIMBERLY KATORA BROWN, et al.                        )
                                                     )
                                                     )       Civil Action No. 13-569 (KBJ)
                                                     )
         Plaintiffs,                                 )
                                                     )
               v.                                    )
                                                     )
GOVERNMENT OF THE                                    )
DISTRICT OF COLUMBIA                                 )
                                                     )
                                                     )
Defendant                                            )
                                                     )

                          AFFIDAVIT OF ISHEKEBBA BECKFORD

I, Ishekebba Beckford, pursuant to 28 U.S.C. § 1746, certify as true under penalty of perjury

under the laws of the United States of America that the following is true and correct.


1.     I was born in the District of Columbia and I have lived here basically all my life.


2.     Until a couple of years ago I worked for the US Department of Energy when I was laid

off.


3.     Since being laid off I have been the primary caretaker for my grandmother.


4.     As of August 2012 I owned a Lincoln LS. I titled the car in the District of Columbia in

my full name, Ishekebba Tanisha Beckford, and I had the car a registered in my name and all

required current District of Columbia tags were on the car in my name.




                              AFFIDAVIT OF ISHEKEBBA BECKFORD
                                            PAGE 1                  Ps. Ex. 329 , p. 1
                                                         Ishebekka Beckford Affidavit
Brown 000006                                              Hoyte v. D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 8 of 43



5.      The MPD seized my car in late August 2012 and they did not give it back until April 30,

2013.


6.      In late August 2012 my brother Natanjah B. was driving the car.


7.      I was told that the MPD had pulled over my brother while he was driving the Lincoln in

the District of Columbia, and that the MPD had arrested Natanjah B., and taken my car.


8.      The MPD did not give Natanjah B. an invoice or any other document stating they had

seized the car or providing any instructions on how to get the car or the contents back nor did

they provide me with prompt notice informing me they had the car and giving me a prompt

opportunity to get it back.


9.      I called the 4th District (the District where I live) and told them my brother had been

arrested in my car and the car had been taken and I wanted to know where it was so I could get it

back.


10.     The 4th District police told me that he possessed some type of drugs in the car.


11.     As I told the 4th District police, I personally do not know whether Natanjah B. had any

drugs on him when he was stopped by the MPD while driving my car.


12.     I did not know that Natanjah B. would use the car to transport marijuana or any other

drugs or use the car for any other illegal purpose.


13.     I did not consent to Natanjah B.’s using the car to transport marijuana or any other drugs

or for any other illegal purpose.




                               AFFIDAVIT OF ISHEKEBBA BECKFORD
                                             PAGE 2               Ps. Ex. 329 , p. 2
                                                       Ishebekka Beckford Affidavit
Brown 000007                                            Hoyte v. D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 9 of 43



14.    I got the run-around from the 4th District police officers there about where the car was

and how to get it back but they did give me a property control number for my car.


15.    Finally after about a week of calling the 4th District officers gave me the number for Blue

Plains, but they did not give me a contact name. I tried calling the number for weeks but every

time I called the number I got a message from Verizon or the line was busy. I later learned the

number was out of service for some time.


16.    So, I called back the 4th District several times saying I could not get through and they just

said I have to keep trying that number.


17.    So after calling back and forth between the 4th District and the non-working number at

Blue Plains for about a week the 4th District officers the 4th District officers tell me to go to a

police building on Florida Ave., because that’s where the car is.


18.    After being unable to reach the number I then went up to a police building located near

Florida Ave. (not Blue Plains) with my brother and that is where I gave the front desk my

property control number.


19.     The front desk told me who the name of the detective assigned to my case, Detective

Lawson, and he was there and they called him to come out to the front desk speak to me.


20.    I spoke with Detective Lawson and informed him that I was the owner of the car and I

wanted it back.


21.    Detective Lawson asked me to tell him what happened and he wrote the answers down in

a notebook.



                               AFFIDAVIT OF ISHEKEBBA BECKFORD
                                             PAGE 3                Ps. Ex. 329 , p. 3
                                                        Ishebekka Beckford Affidavit
Brown 000008                                             Hoyte v. D.C., 13-569 (CRC)
           Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 10 of 43



22.        I explained to him I had not known or consented to my brother’s doing anything illegal in

the car.


23.        Detective Lawson asked me to tell him specific details about the stop of my brother but I

was not present at the stop.


24.        Detective Lawson said that I needed to follow up by bringing him the title and proof of

purchase for the car such as bank statements, etc. and the title.


25.        I went back a couple of days later and provided Detective Lawson with the documents he

had requested showing proof that I owned the car. He made copies and gave the originals back to

me.


26.        I followed up with him by phone but Detective Lawson always said he had a back log and

had not finished working on my case.


27.        Then I went in person with my two brothers the police building located near Florida Ave.

to ask Detective Lawson again about my car.


28.        Detective Lawson again said he was busy and was working on my case to keep calling

him and reminding him because he had just returned from the holidays and was busy.


29.        About a month after went to see Detective Lawson with my two brothers I called him and

he said the car had been released and I had to speak to a Mr. Rose.


30.        I called Mr. Rose but I could not get the car back.




                                 AFFIDAVIT OF ISHEKEBBA BECKFORD
                                               PAGE 4                Ps. Ex. 329 , p. 4
                                                          Ishebekka Beckford Affidavit
Brown 000009                                               Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 11 of 43



31.    Finally I contacted the District of Columbia Public Defender Service and they helped me

regain possession of my car.


32.    I got the car back on April 30, 2013 just a few days after the District of Columbia Public

Defender Service began helping me.


33.    While the MPD retained my car I had to pay money every month in insurance and I had to

keep the car titled and registered. Allowing the insurance to lapse may have subjected me to

liability and allowing the titled and registration to lapse would have caused loss of insurance.


34.    While the MPD had my car I had to make arrangements to use another car and find other

ways to get around.


35.    I really needed the Lincoln to fulfill my responsibilities in life. I am the primary caretaker

for my grandmother. I have to take her to her various medical appointments and other

appointments. I have to go to the drugstore to get her medications and to the store. I also have to

go to job interviews since I am looking for work. I also need my car to run all the errands of

daily life such as going to the store and carrying home purchases, driving to the bank, and driving

to see friends and family.


36.    Here is a partial list of things I had to do without the car:

       1) Drop off and pick up grandmother’s prescriptions
       2) Take grandmother to and from the doctor’s –eye doctor, main doctor, pulmonologist
          (all at different locations)
       3) I had to go to doctor’s appointments (different locations)
       4) Go on job interviews
       5) Grocery /clothing shopping for my grandmother
       6) Grocery /clothing shopping for myself
       7) Picking up and dropping off mother at work
       8) Take grandma and mom to and from the bank
       9) Go to my religious establishment every week

                               AFFIDAVIT OF ISHEKEBBA BECKFORD
                                             PAGE 5                Ps. Ex. 329 , p. 5
                                                        Ishebekka Beckford Affidavit
Brown 000010                                             Hoyte v. D.C., 13-569 (CRC)
    Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 12 of 43




     l0)Drive to help with volunteering for the community
     11) Take my bnothers to do errands
     l2)Visit nieces and nephews
     l3)Visit friends and family members
     1a) Taking my niece and nephews to the museums, etc-




                                           Respectft rlly submitted,




                                           Ishekebba Beckford
                                           May 18,2013
                                           Washington, DC




                                                             Ps. Ex. 329 , p. 6
                           AIryDAVIT OF ISI{EKEBBA BECKFORD
                                         Pacr 6
                                                  Ishebekka Beckford Affidavit
Brown 000011                                       Hoyte v. D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 13 of 43




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

     KIMBERLY KATORA BROWN, et al.

                          Plaintiffs,                Civil Action No: 13-569 (KBJ)

           V.

     GOVERNMENT OF THE DISTRICT OF
     COLUMBIA

                          Defendant

                                AFFIDAVIT OF NICKO YA HOYTE

 I, Nickoya Hoyte, pursuant to 28 U .S.C. § 1746, ce11ify as tme under penalty of pe1jury under the

 laws of the United States of America that the following is true and correct.


 1.      I am a life-long resident of the area and at the time of the events described herein I was a

 resident of the District of Columbia.

 2.      As of May 9, 2012 I owned a 2000 Grand Marquis which I purchased for $5,200 in 2008.

On about May 9, 2012 the MPD seized my 2000 Grand Marquis and they did not return it until

April 24, 2013.


3.       The 2000 Grand Marquis was titled and registered in my name in Marfyland, and had

legal tags on the front and the back of the car as required by law.

4.       At that time I lived in a house in the District of Columbia where I was renting a room in a

house where two other people, Jamal and Ali, were also renting rooms in the house.




                                   AFFIDAVIT OF NICKOYA HOYTE
                                              PAGE I
Exhibit 330, p. 1
Nicloya Hoyte affidavit
Hoyte v D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 14 of 43




 5.       On about May 9, 2012 the MPD seized my 2000 Grand Marquis from in front of the

 house as my house mate (Ali) drove the car up to the house and parked it in front of the house.

 6.       The police knew the 2000 Grand Marquis was titled in my name because they found the

 title to the car in my room in the house.


 7.       On May 9, 20121 had lent the 2000 Grand Marquis to Ali so he could run some enands.

 8.       The MPD had come to the house to serve a warrant on the shared residence which was

 based on information provided by an unnamed "Source of Information."


 9.       The officers searched the house pursuant to the warrant.


 10.      Officers found me in the shower in my room and my roommate Jamal in his room in the

 house.

 11.      The police reports say they recovered a very small amount of what they believed was

 personal use marijuana and what they believed was a marijuana seed from the house.


 12.      The police reports say in Ali's bedroom officers discovered two handguns guns in a

 closed drawer in a dresser.


 13.      The police reports say the officers anested Ali as he drove my car up to the house and the

 police reports say he voluntarily told police that he had some marijuana in the trunk of the car.


 14.      I have no personal knowledge whether or not the police found any guns in Ali's room or

marijuana in the ttunk of my car.




                                   AFFIDAVIT OF NICKOYA HOYTE
                                              PAGE2
Exhibit 330, p. 2
Nicloya Hoyte affidavit
Hoyte v D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 15 of 43




 15.     I did not know Ali would use my car to transport marijuana or for any other illegal

 purpose.

 16.     I did not consent to Ali's using my car to transp01t marijuana or for any other illegal

 purpose.


 17.     The police arrested all ofus in the house. All three ofus got released next day.


 I 8.    At court I was found CJA eligible by the Finance Office.


 19.     My case and Jamal's case were nolle'd in diversion.


 20.     The officers seized my car that day and took it away but I did not know till the next day

 when I got back home and it was gone and Ali told me that when the MPD stopped him in the car

 they found marijuana in it. He told me that he told the police it was his marijuana in my car and I

 did not know anything about it.

 2I.     At the time of the seizure the MPD officers did not give me or Ali any receipt or wl'iting

 to show they had seized the car and its contents nor did they give us any written instructions on

 where they were taking the car or how to get it back nor at any time did the MPD give me (by

 mail or othe1wise) notice of a prompt hearing at which I could have an opportunity to regain

possession ofmy car.


22.      I called the 4D (where I was arrested) and they told me to call the Evidence Contrnl Unit.




                                   AFFIDAVIT OF NICKOYA HOYTE
                                              PAGE3
Exhibit 330, p. 3
Nicloya Hoyte affidavit
Hoyte v D.C., 13-569 (CRC)
         Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 16 of 43




 23.       The Evidence Control Unit told me I could not just come down and get the car. The

 Evidence Control Unit told me there was a process and I had to wait for the process to play out

 and I would get a notice in the mail.


 24.       I got a notice in the mail (dated May 24, 2012) about a month later from the MPD saying,

 among other things, that the MPD would forfeit my car ifl did not pay a bond of$535.


 25.       I called the number on the notice and spoke to someone who told me I had to pay the

 bond (with cash or money order or bank check) even though 1 was not driving the car when the

 MPD took it and even though I was ce1tified CJA eligible by the Finance Office in the CJA

 office. He did not tell me 1 could apply for a waiver or reduction.

 26.      I got the cash and went to pay the bond and when I got there he told me the system was

 down.


 27.      1 had to come back another with the cash.

 28.      On or about April 15, 2013 I spoke with a lawyer from the District of Columbia Public

 Defender Service who said he may be able to help me regain possession ofmy car.


29.       In about two weeks' time I was able to get my car back. Unfortunately the car did sustain

 damages while the Disn·kt had the car including:


       a) -side view mirror was knocked off


       b) -rear end shocks were destroyed (car was towed without turning off the air shock switch)


       c) -car insurance paid of $258.00 (3 months)



                                   AFFIDAVIT OF NICKOYAHOYTE
                                              PAGE4
Exhibit 330, p. 4
Nicloya Hoyte affidavit
Hoyte v D.C., 13-569 (CRC)
          Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 17 of 43




        d) -non tag return fee of $45.00

 30.       My car had to be towed from the police storage lot when the police released it because it

 no longer ran.

 3I .      I never did get my bond back.

 32.       There was about $1,500 under the mattress in my room that was missing when I got back.

 The MPD never gave me a receipt for that either.

 33.       While the MPD retained my car I had to pay money every month for insurance and I had

 to keep the car titled and registered. Allowing the insurance to lapse may have subjected me to

 liability and allowing the titled and registration to lapse would have caused loss of insurance.

 34.       While the MPD had my car I had to make arrangements to use another car and find other

 ways to get around.

35.        I really needed the car to fulfill my responsibilities in life. Being without the car seriously

 interfered with my ability to obtain critical life necessities, such as earning a livelihood, going to

 interviews, receiving necessary medical care, shopping for necessities such as food and clothing,

 and visiting family and friends, helping to care for my family, and getting to places like church.


                                                  Respectfully submitted,




                                                  Nickoya Hoyte
                                                  May 20, 2013
                                                  Hyattsville, MD



                                     AFFIDAVIT OF NICKOYA HOYTE
                                                PAGES
Exhibit 330, p. 5
Nicloya Hoyte affidavit
Hoyte v D.C., 13-569 (CRC)
    Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 18 of 43




                                                    Ps. Ex. 331, p. 1
                                              Kelly Hughes affidavit
Brown 000017                             Hoyte v. D.C., 13-569 (CRC)
    Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 19 of 43




                                                    Ps. Ex. 331, p. 2
                                              Kelly Hughes affidavit
Brown 000018                             Hoyte v. D.C., 13-569 (CRC)
    Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 20 of 43




                                                    Ps. Ex. 331, p. 3
                                              Kelly Hughes affidavit
Brown 000019                             Hoyte v. D.C., 13-569 (CRC)
    Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 21 of 43




                                                    Ps. Ex. 331, p. 4
                                              Kelly Hughes affidavit
Brown 000020                             Hoyte v. D.C., 13-569 (CRC)
    Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 22 of 43




                                                    Ps. Ex. 331, p. 5
                                              Kelly Hughes affidavit
Brown 000021                             Hoyte v. D.C., 13-569 (CRC)
         Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 23 of 43
                                         CONFIDENTIAL




                              
                              	


   )%+ 0*7^)3.0^0.6-^>W^8L^

                           /L8HOWIAV^               IZIL^<WIQO^,Q^	^)(^

             

   ".5 1+ ,3^.!^3$ ^%230&3^.!^
   .*4+&^

                           >@O=8OW^

                             !!&5&3^.!^2$,&3^62$',"^3.,^

  &^2F8OIW8^68VFIOEWQO^SYTVY8OW^WQ^^4
2
^]^^<>TWID^8V^WTY>^YO=>T^S>O8LW\^Q?^S>TKYT\^

  YO=>T^WF>^L8[V^Q?^WF>^4OIW>=^2W8W>V^Q?^N>TI<8^WF8W^WF>^BMLQ[IOE^IV^WTY>^8O=^<QTT><W^

         &^F8Z>^MIZ>=^JO^WF>^^8T>8^NQVW^Q?^N\^LI@^ &^F8Z>^;>>O^8^<QOWT8<WQT^BT^WF>^@=>T8L

  EQZ>U>OW^BT^8;QYW^^\>8TV^ &^F8Z>^8^=8YEFW>T^[FQ^8WW>O=V^,.5^^


         V^Q?^
	 &^Q[P>=^8^^,IVV8O

  
       3F>^,IVV8O^LWIN8^[8V^WIWL>=^8O=^T>EIVW>T>=^IO^N\^O8N>^8O=^N\^NQWF>TV^O8N>^IO

  +8T\L8O=^

         3F>^<:^[8V^VY;K><W^WQ^8^OQW>^IO^N\^O8N>^9=^N\^NQWF>TV^O8N>^[FI<F^F8=^8^S8\N>OW^Q?

  ^>Z>T\^NQOWF
^ &^S8I=^WF>^OQW>^>Z>T\^NQOWF^ &^IOVYT>=^WF>^<8T^WGTQYEF^N\^FQYV>FRL=^SQLI<\^

         &^8LLQ[>=^N\^=8YEFW>T^WQ^YV>^N\^<8T^WQ^=TIZ>^XQ^V#FQQM^8O=^WF>^QWF>T^SL8<>V^VF>^O>>=>=^WQ

  EQ^

         .O^8;QYW^2>SW>N;>T^^^N\^=8YEFW>T^L>OW^WF>^8T^WQ^F>T^;Q\CI>O=^3\T>LL^3



                                		
		


Ps. Ex. 332, p. 1                             

Shanita Washington affidavit
Hoyte v D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 24 of 43
                                        CONFIDENTIAL




        +&AA9 ?A:+&?A9:566&%A?7&00AA)7A96&&%-4*A54A&44-4*A5 %A 4%A;0:-3 :&0?A);4%

   A$54:7501&%A9;#9: 4$&A-4A:+&A$ 7A


        A6&7954 00?A%5A45:A/45=A=+&:+&7A?7&00AA, %A 4?A$54:7510&%A9;#9: 4$&9A54A+.3A=+&4A+&

  = 9A9:566&%A#?A:+&AA=+-0&A%7.<-4*A3?A$ 7A


        A%-%A45:A/45=A:+ :A?7&00AA=5;0%A 4?A$54:7501&%A9;#9: 4$&9A.4A:+&A$ 7A57A:+ :A+&A=5;0%

  ;9&A:+&A$ 7A)7A 4?A5:+&7A.10&* 1A6;7659&A

  
	     A%-%A45:A$549&4:A:5A+-9A+ <-4*A 4?A$54:7500&%A9;#9:!4$&9A-4A:+&A$"A457A%-%AA$549&4:A:5A+.9

  ;9-4*A:+&A$ 7A)7A 4?A5:+&7A-00&* 0A6;7659&A

       +&AA 87'9:&%A?7&00AA 4%A9&-@&%A3?A$ 7

       +(AA%-%A45:A*-<&A?7&10AA57A3&A 4A-4<5-$&A)7A:+&A$ 7A57A 4?A-49:7;$:-549A54A+5=A:5

  *&:A.:A57A:+&A$54:&4:9A# $/A


       ?7&00AA9A353A$ 00&%A3&A 4%A:50%A3&A:+ :A?7&00AA+ %A#&&4A 77&9:&%A 4%A:+ :A:+&A

  + %A:+&A$ 7A :AA:+&A-9:7-$:A-4A=+-$+A:+&A$ 7A= 9A9&-@&%A


       A$ 00&%A:+&A:+A-9:7-$:A 9/-4*A #5;:A:+&A$ 7A 4%A:+&?A:50%A3&A:+&AA+ %A9&-@&%A3?A$ 7

  A&>60 -4&%A:5A:+&3A-:A= 9A3?A$ 7A 4%AA%-%A45:A/45=A #5;:A57A$549&4:A:5A 4?A-00&* 0A$54%;$:A=-:+A

  :+&A$ 7A

       +&?A:50%A3&AA$5;1%A45:A$53&A6-$/A;6A3?A$"A +&?A:50%A3&A:5A= -:A)7A A0&::&7A.4A:+&

  3 -0A:+ :A-:A=5;2%A#&A A=+-0&A 4%A:+ :AA3-*+:A45:A*&:A:+&A$ 7A# $/A




                                  

	
	

Ps. Ex. 332, p. 2                               

Shanita Washington affidavit
Hoyte v D.C., 13-569 (CRC)
          Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 25 of 43
                                        CONFIDENTIAL




         M#=+M>C6.@M/#;8:KM;.<'.@BM(#::.+M#=MM#5.=(KMH68)6MM'.:8.G.MH#BMD6.M#BB.D

  2@18CF@.M+8G8B8>=M>@MB>;.M>C6.@M#5.=(KM'FCMH.MH.@.MC>:+MC>MH#8CMF=C8:MH.M5>CM#M:.CC.@
M 6.MM

  C>:+M;.MC6#CMC6.M:.CC.@MH>F:+M#B9M;.MC>M?#KM#M'>=+M

         6.MMC>:+M;.M=>CMC>M?#KMC6.M'>=+MH6.=MM5>CMC6.M:.CC.@M 6.KMC>:+M;.MH6.=MM5>CMC6.

  :.DD.@MC>M5>M8=M#=+MB6>HM+>(F;.=CBM?@>G8=5MMH#BMC6.M>H=.@M

         !:C8;#D.:KMM+8+M@.*.8G.M#M3@;M:.CC.@M4>;MC6.MM 6.M:.CC.@MB#8+MC6#CMD6.KMH>F:+MC#9.

  C6.M(%MF=:.BBMM?#8,M#M'>=+M>0MM 6.M:.CC.@M6#+M#M?@>?.@CKM(>=C@>:M=F;'.@M

          M#;M=>CM?>B8C8G.M>0MD6.M+#C.MM@.(.8G.+MC6.M2@;M:.CC.@M'FCMM9=>HM8DMH#BM'.2@.

  .(.;'.@MM'.(#FB.MMB.=CM#M:.CC.@M8=M@.B?>=B.MC>MC6.MM:.DD.@M+#D.+M>G.;'.@MMM

         "6.=MM@.(.8G.+MC6.M:.DE.@MM(#::.+MC6.M=F;'.@M>=MC6.M:.CC.@M#=+M5#G.MC6.M?@>?.@DKM(>=C@>:

  =F;'.@MC>MC6.M@.(.?C8>=8BCM 6.MC>:+M;.M@M.K.@BMH#BM6#=+:8=5MC6.M(#B.M

 MM     MB?>9.MC>M#M@	M.K.@BM MC>:+M68;MM>H=.+MC6.M(#@M#=+MC6#CMM+8+M=>CM9=>IM#'>FCM>@M

  (>=B.=CMC>M#=KM8::.5#:M#(C8G8CKM8=G>:G8=5MC7.M(&M M+8+M=>CM.G.=M9=>HMC6#CM;KM+#F56C.@M6#+M:.=CM

  C6.M(#@MC>M@MM

         @M.K.@BMC>:+M;.MC>M?@>G8-.M#::MD6.M+>(F;.=CBMM6#+M?@>G8=5MC6.M(#@MH#BM;8=.
M #K

  BCF'BMC#JM?#?.@BM8=BF@#=(.M>H=M?#K;.=CM(6.(9MB#:.BM#=+M:>#=M+>(F;.=CBM4>;MC6.M(#@M+.#:.@M

  
       =M@.B?>=B.MMB.=CM8=2@;#C8>=MB6>H8=5MMH#BMC6.M>H=.@M$:>=5MH8D6M#MBC#C.;.=CML#K8=5MD6#C

  8CMH#BM;KM(#AM#=+MC6#CMM+8+M=>CM9=>HM#'>FCM>@M(>=B.=CMC>M#=KM8::.5#:M#(C8G8CKM8=G>:G8=5MC6.M(#@M

  #=+MC6#CM;KM+#F56C.@M@.#::KM=..+.+MC6.M(#@M




                                  

	
	

Ps. Ex. 332, p. 3                               

Shanita Washington affidavit
Hoyte v D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 26 of 43
                                      CONFIDENTIAL




  
     ?L&EFfh?MhE&Z0hST?Eh
hZ<0h@XZT?+ZhP3hPE`J*@&h`*E?+h07M-0Th0Ub?+0h*0;&LhZPh<0ES

  J0h;1ZhJfh+&Th*&+Dh

  
      =1hhU0[gTN0-hZ>0h+&ThPLh&fhh


  
     fh-&`;<Z0UhT0&EEfhN00-0-hZ<0h+&UhZPh:F8FEh<0VhU0XSPLX?*AE?Z?0Yh@NhEA7h <0hL00-0-h[<1h+&U

  ZPh;0\h9PKhP`Th<PJ0h?Lh&TfE&L-hZPh<1UhX+=PQEh'Zh"h?LhE0e&L-UB&h"?U;BLA&hZPh;PhZPh&Lh

  ?NZ0WX<?ShALh!fXPLXhQVL0Vh&L-h[PhU`Lh&EFhZ<0h0UT&L-XhP3h-'?EfhE@40hX`+<h&Xh;P?L;h[PhZ<0hX[PU0h(L-h

  +&UUfAL;h<PJ0hS`U+<&X0Xh-VAb?L;hZPhZ<0h*)h&L-h-U?bAL;hZPhX01h9?0L-Xh&L-h5'J?Efh

  
     #=?G0h]<0hhU0Z&?M0-hZ<0h,&Uhh<&-hZPhS'fhJPL0fh1b0TfhJPL[=hPLhZ<0hLPZ0h&L-h?L

  ALX`T&L,0h(L-hh<&-hZQhD20ShZ<0h+&ThZ?ZF0-h'L-hV0;?XZ0T0-h EERd?L;h[<0h@LX`U'L+0hZPhE&SX0hJ&fh

  <'b0hX`*C0+Z0-hJ0hZPhE?&*AF@Zfh'L-h&EHQd@L;hZ<0hZ?_E0h&L-hT0;?XZT&ZAPLhZQhF'SX1hdPaF-h<&c0h+&`X0-h

  EPYXhP6h?LX`U&L+0h

  
     #<?G0hZ<0hh<&.hJfh+(VhJfh-&`;>[0Uh<'/hZPhJ'D0h&UT&L;1J1L^XhZPh`Y0hJ0ZTPh(L-hZ=1

  *`Xh&L-h*PUUPd0-hT?-0Xh&L/hUA-0Xh9PKh5&J?Efh&L-h9?0L-XhZPh;0Zh&TPaL-h

        =0h+&Uh<&XhL0b0UhXZ&UZ0-hU?;=ZhQUhdPTD0-hd0EIhX?L+0hZ<0hhV0Z`TL0-h?Z

  `L0h h
	hYB;L0-h?Oh$$%h




                                

		

Ps. Ex. 332, p. 4                             

Shanita Washington affidavit
Hoyte v D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 27 of 43



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 KIMBERLY KATORA BROWN, et al.

                        Plaintiffs,                Civil Action No: 13-569 (KBJ)

         v.

 GOVERNMENT OF THE DISTRICT OF
 COLUMBIA

                        Defendant

                            AFFIDAVIT OF TANISHA WILLIAMS

I, Tanisha Williams, pursuant to 28 U.S.C. § 1746, certify as true under penalty of perjury under

the laws of the United States of America that the following is true and correct.


1.     I have lived in the area most of my life. For the last year and a half I have worked in the

OBGYN department of a major, local hospital.


2.     As of June 2012 I owned a 2006 Nissan Altima.


3.     The Nissan Altima was titled and registered in my name in the District of Columbia.


4.     The MPD seized my 2006 Nissan Altima on about December 13, 2012 and they did not

return it until late January 2013.


5.     My monthly insurance payment on the 2006 Nissan Altima was about $379 and the

monthly note payment was about $209.


6.     I am pregnant in a high risk pregnancy and the due date is August 12, 2013.


7.     On about December 13, 2012 I lent my car to a friend, David Walton.


                                AFFIDAVIT OF TANISHA WILLIAMS
                                            PAGE 1                Ps. Ex. 333 , p. 1
                                                         Tanisha Williams affidavit
Brown 000036                                            Hoyte v. D.C., 13-569 (CRC)
          Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 28 of 43



8.        I am told Mr. Walton was inside the car which was parked in a private lot in the District

of Columbia when the MPD approached David Walton in the car, they say, because the car’s

alarm was going off.


9.        Allegedly the MPD found a small hand gun in the car which they alleged belonged to Mr.

Walton.


10.       I personally do not know whether Mr. Walton had a gun on him when he was stopped by

the MPD while sitting in my car.


11.       I did not know that Mr. Walton would use the car to have a gun in the car or for any other

illegal purpose.


12.       I did not consent to his having a gun in the car nor did I consent to his using the car for

any other illegal purpose.


13.       The MPD arrested Mr. Walton, and seized my car, on about December 13, 2012.


14.       Mr. Walton’s mom was at the scene when the MPD arrested Mr. Walton and she called

me on her cell phone to tell me what was happening.


15.       Mr. Walton’s mom explained to the officers and detectives at the scene that the car

belonged to me, not to Mr. Walton, and Mr. Walton’s mom offered with my permission to take

custody of the keys and the car for me.


16.       Mr. Walton’s mom asked a detective on the scene to talk to me using her cell phone and

he did.




                                   AFFIDAVIT OF TANISHA WILLIAMS
                                               PAGE 2                 Ps. Ex. 333 , p. 2
                                                             Tanisha Williams affidavit
Brown 000037                                                Hoyte v. D.C., 13-569 (CRC)
        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 29 of 43



17.     He told me the MPD was seizing my car for civil forfeiture and he gave me the number

for the civil forfeiture unit.


18.     At the time of seizure the MPD did not give Mr. Walton an invoice for the car or any

instructions on how to get it or the contents back nor at any time did the MPD give me (by mail

or otherwise) such an invoice or notice of a prompt hearing at which I could have an opportunity

to regain possession of my car.


19.     In fact, I never received any written notice from the MPD or the District about their

taking and keeping my car.


20.     A few days later I called the civil forfeiture unit and they told me it would take four to six

weeks for the paperwork on the car to reach their unit and a detective to be assigned to my case.

My mom also called during this time and was told the same thing. They told me I would receive

a formal notice from the MPD but I never did.


21.     I kept calling the civil forfeiture unit every week asking about the car and on about the

third week I was told a detective was assigned to my case.


22.     He asked me to come in and discuss a bond (not to get the car back but to prevent

forfeiture) and to discuss getting my car back.


23.     In that same call the detective asked me bring or fax to him a copy of my lease, and

documents showing that I was the owner of the car, two pay stubs, and a letter explaining that I

did not know or consent to Mr. Walton’s having a gun in my car.




                                  AFFIDAVIT OF TANISHA WILLIAMS
                                              PAGE 3                Ps. Ex. 333 , p. 3
                                                           Tanisha Williams affidavit
Brown 000038                                              Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 30 of 43



24.    I did not feel it was fair to have to pay a bond just to prevent forfeiture so on the advice of

a lawyer I contacted the District of Columbia Public Defender Service and they helped me regain

possession of my car.


25.    I really needed my car to fulfill my responsibilities in life especially because I was I am

pregnant in a high risk pregnancy while the MPD had my car. I needed the car to get to work and

run all the errands of daily life such as going to the store and carrying home purchases, driving to

the bank, and driving to see friends and family.


26.    While the MPD retained the car I had to pay money on the note and a total of $379 in

insurance and I had to keep the car titled and registered. Allowing the insurance to lapse may

have subjected me to liability and allowing the title and registration to lapse would have caused

loss of insurance.


                                              Respectfully submitted,


                                               /sig/ Tanisha Williams
                                              Tanisha Williams
                                              May 20, 2013
                                              Washington, DC




                                AFFIDAVIT OF TANISHA WILLIAMS
                                            PAGE 4                 Ps. Ex. 333 , p. 4
                                                          Tanisha Williams affidavit
Brown 000039                                             Hoyte v. D.C., 13-569 (CRC)
                                                                ____________                        ___




       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 31 of 43
                                                                                             EXHIBIT

                                                                                              /4
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             )
FREDERICK SIMMS,                             )
2904 7th Street, SE                          )
Washington, DC 20032                         )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )
                                             )       Case No.
THE DISTRICT OF COLUMBIA,                    )
Office of the Attorney General               )
441 4th Street, NW                           )
Washington, DC 20001                         )
                                             )
CATHY LANIER, CHIEF OF POLICE,               )
300 Indiana Avenue NW                        )
Washington, DC 20001                    )
                                        )
VINCENT GRAY, MAYOR                     )
1350 Pennsylvania Avenue, NW, Suite 316 )
Washington, DC 20004                    )
                                        )
             Defendants.                )
                                        )


                            DECLARATION OF FREDERICK SIMMS

       1.      1, Frederick Simms, am 26 years old and live in Washington D.C. I am employed

at AAAA Storage in Sterling, Virginia. I have worked there for nearly four years.

       2.      I have been without my car since the police took it on May 29th, 2011.

       3.      Keeping my job has been extremely expensive and difficult since I have been

without my car. I have been forced to take public transportation as close to my job as possible

and then catch a ride from a coworker or a cab the rest of the way. Every morning I have to take

a bus to the Anacostia Metro station, then I take the Metro to L’Enfant Plaza. Then I take the 5A

bus from L’Enfant Plaza to the Park & Ride in Herndon, VA, near Dulles Airport. From there I

                                                                 Exhibit 334, p. 1
                                                        Frederick Simms affidavit
Brown 000073                                           Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 32 of 43



have to catch a cab the remainder of the way or sometimes get a coworker to drive me because

my job is about a ten minute drive from the Park & Ride. The bus from L’Enfant Plaza is $6

each way. When I have to take a cab, it is at least $10 each way. I have to do all of this in the

morning and on the way home, which takes an hour-and-a-half to two hours each way and is a

total cost of more than $40. I make $12 an hour at my job.

        4.      I almost lost my job due to not having a vehicle, because having a vehicle is one

of my requirements of employment. I am an assistant manager and often have to run company

errands using my own personal vehicle. On several occasions I have had to spend a lot of money

renting cars to make it to out-of-town meetings involving my employment. I received

reprimands for tardiness due to delays on the public transportation getting to work. I was almost

always early to work before I lost my vehicle.

        5.     For several months, I moved from my mother’s house in Southeast D.C. to

Virginia to be closer to work so that I wouldn’t have to spend all of that time and money every

day to get to work. I rented a place in Virginia and stayed with my fiancée and daughter. Now I

am back living with my mother in Southeast.
                                                                          7
                                                                          t h
        6.      On December 7, 2011, after my acquittal, I went to the          District Police Station

regarding my vehicle. I spoke to an MPD officer who informed me that I would need to speak

with the detective handling the case. Based on what the officer told me, I went to 17 D.C.

Village Lane, where my vehicle was being held, to see if I could find out any information. At

that time, I was told that the police wanted to civilly forfeit my car. I was told that there was a

bond of around $1,200 on my car and that I needed to pay the bond. I was told that I could not

get the car back and that I would still have to speak with the detective handling the case.




                                                                    Exhibit 334, p. 2
                                                  2        Frederick Simms affidavit
Brown 000074                                              Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 33 of 43



       7.      I called the number I was given for the detective several times, and left several

messages before I was finally able to get in contact with the detective. The detective made an

appointment for me to meet with her in late December—I think it was the 21St. She said I would

need to bring my driver’s license, registration, proof of valid insurance, and a buyer’s order

listing the vehicle’s price. I brought all of these things to my meeting. At that time she informed

me that I was number twenty on her caseload and to keep in touch with her. I attempted to

contact her several times for the following three weeks and when I was able to speak to her

again, she said I was still number twenty on the list.

       8.      I spoke to someone who also had their property taken who told me I could get the

bond waived if I could not afford to pay it. I don’t remember any officer telling me that. I

submitted an application to get the bond waived. When I got to 17 D.C. Village Lane with the

application, the officer told me that the application would have to be notarized. The officer also

told me that I would have to bring copies of my tax returns for the last three years. I took time

off of work and lost pay to get the application notarized at my bank and to get copies of my tax

returns, especially the 2009 return, which I had to get from H&R Block. I went back and

submitted the notarized application along with copies of my tax returns from 2009, 2010, and

2011 on March 19, 2012. The MPD officer said it would take a couple of weeks before the

paperwork would be processed and that someone would be in touch with me.

        9.     I did not hear anything for about a couple weeks. Eventually I went back to 17

D.C. Village lane and learned that the bond was lowered to $800. I cannot afford to pay $800 to

try to get my car back. All of the money I make from my wages goes to transportation, rent,

daycare, utilities, groceries, car insurance, and the $360 a month I pay on the car loan to

Andrews Federal Credit Union for a car I can’t even use.


                                                                   Exhibit 334, p. 3
                                                  3       Frederick Simms affidavit
Brown 000075                                             Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 34 of 43



        10.    This whole situation has been a huge burden on my entire life. It has been costly,

time consuming, and embarrassing. The vehicle that is being held by the Metropolitan Police

Department is my family vehicle that I used and depended on to transport my fiancée and my 11-

month old daughter back and forth to doctor’s appointments, daycare, and everywhere else my

daughter and fiancée need to be. In addition to getting me to work and back and using the car at

my job, I also depended on my car to get groceries, to run errands like going to the laundromat,

to see my friends and family, and to make sure my daughter sees her relatives.



I declare under penalty of perjury that the forgoing is true and correct.




Frederi6kSimrns                                               Date




                                                                   Exhibit 334, p. 4
                                                 4        Frederick Simms affidavit
Brown 000076                                             Hoyte v. D.C., 13-569 (CRC)
                              _________________________________                  _____
                                                                                      _____
                                                                                           __




      Case
       Case1:13-cv-00569-CRC
             1:12-cv-01172-CKK Document
                                Document221
                                         1-1 Filed
                                              Filed12/28/18
                                                    07/18/12 Page
                                                              Page35
                                                                   2 of
                                                                     of 443




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                                  )
 NELLY MOREIRA,                                                   )
 2641 15th Street, NW                                             )
 Washington, DC 20009                                             )
                                                                  )
                 Plaintiff,                                       )
                                                                  )
                                                                  )
                                                                  )
                                                                      Case No.
 THE DISTRICT OF COLUMBIA,                                        )
                                                                  )
 CATHY LANIER, CHIEF OF POLICE,                                   )
                                                                  )
 V[NCENT GRAY, MAYOR                                              )
                                                                  )
                                                                  )
                 Defendants.                                      )
                                                                  )
                                 DECLARATION OF NELLY MOREIRA

            1.   I, Nelly Moreira, am 52 years old. I have lived in Washington, D.C. with my

 family for 27 years. I have three children, ages 24, 21, and 19, and three grandchildren, ages 6,

 3, and 10 months. I am a single mother and grandmother.

        2.       I am employed full-time for Trinity University as a housekeeper. I have worked

 there for 24 years. I work 40 hours per week, including every Monday through Friday from 7:30

 a.m. to 4:00 p.m. I make $15.11 per hour at Trinity University.

        3.       I am also a cleaning lady for 20 hours per week at the Treasury Department,

 where I work every Monday through Friday from 6 p.m. until 10 p.m. I make $14.85 per hour at

that job.

        4.       On March 20, 2012, officers with the Metropolitan Police Department seized my

car while my son was driving it. Officers claimed to find a firearm on the person of my son



                                                                                 Exhibit 335, p. 1
                                                                             Nelly Moreia affidavit
Brown 000156                                                           Hoyte v. D.C., 13-569 (CRC)
         Case
          Case1:13-cv-00569-CRC
                1:12-cv-01172-CKK Document
                                   Document221
                                            1-1 Filed
                                                 Filed12/28/18
                                                       07/18/12 Page
                                                                 Page36
                                                                      3 of
                                                                        of 443




 when they searched him outside the car. I have never given permission to anyone to possess
                                                                                            a
  firearm in my car, and I had no knowledge that a firearm was present in my car. I was not

 present for the incident, which took place while I was at work.

           5.    The police have held my car for almost four months since they took it. At no

 point have police provided me any chance to challenge their seizure of my car or their decision

 to hold it indefinitely.

          6.     I made numerous phone calls and visits to police stations in an effort to find out

 information about my car, a 2005 Honda Accord. Eventually, over a month after the car was

 taken, I was sent a letter telling me to pay $1,020 for the opportunity to contest the seizure. I
                                                                                                   did
 not understand that the bond could be reduced or waived if I could not afford to pay it. As a

 result, I borrowed money in order to pay the police the money they wanted. I was told by police,

 though, that after I paid the bond I could go to court and get my car and my bond money back.

          7.     I paid the police the money on May 21, 2012. Even though nearly two months

 have passed since that date, I have still received no word about when anything will happen in my

 case.

          8.     I have worked long hours for many years to support my family since I came to

 this country 27 years ago. Nonetheless, money is very tight. I have a mortgage on my home

 with Bank of America which requires me to pay $1,349.62 every month. My car note payment

 to Bank of America is $476.56 every month, which I now have to pay even though the police

 have my ear. Since 2006 when I got the car, I have made on-time payments on my car loan

 every month. Only recently, after I had to borrow money to pay the police the bond, did I fall

behind on my car payment for the first time.




                                                  2                Exhibit 335, p. 2
                                                               Nelly Moreia affidavit
Brown 000157                                             Hoyte v. D.C., 13-569 (CRC)
        Case
         Case1:13-cv-00569-CRC
               1:12-cv-01172-CKK Document
                                  Document221
                                           1-1 Filed
                                                Filed12/28/18
                                                      07/18/12 Page
                                                                Page37
                                                                     4 of
                                                                       of 443




         9.          The increased tinancial stress has been extremely hard for me and my family. I

 am now forced to pay significant sums for public transportation to get to and from each job every

 day. On some days since the police took my car, I have not had enough money for food. I have

 had to go hungry at work without lunch.

          10.        Without my car, I have to wake up almost an hour earlier every morning.

 Because of my age and serious knee pains, I do not walk fast or move well on public

 transportation. In addition, I am no longer able to rest at home in between my jobs. I depended

 on a short nap in between my jobs in order to handle such a long work day given my age and

 health. Because I cannot do that when I take public transportation, work is much more

 physically grueling and exhausting now, and it is increasingly harder for me to do it every day.

         11.         Losing my car also hurts me because I cannot use it to get to appointments, to get

 groceries, to see family and friends, and to assist my children with the care of my grandchildren.



 I declare under penalty of perjury that the forgoing is true and correct.



                                                                                       -
                                                                                           12
 Nell         eira                                                Date



        r,      YoItv tuev.0s          f(&5)e#€   4L      C)MCt       7
                                                                      CIJrefCI   avJ
        Coh(Ly          .ç           /oreir...




                                                      3               Exhibit 335, p. 3
                                                                  Nelly Moreia affidavit
Brown 000158                                                Hoyte v. D.C., 13-569 (CRC)
                                                                   ________




        Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 38 of 43



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                 )
KEITH CHUNG,                                     )
841 Rittenhouse St., NW                          )
Washington, DC 20011                             )
                                                 )
                 Plaintiff,                      )
                                                 )
v.                                               )
                                                 )
                                                        Case No.
THE DISTRICT OF COLUMBIA,                       )
Office of the Attorney General                  )
441 4th Street, NW                              )
Washington, DC 20001                            )
                                                )
CATHY LANIER, CHIEF OF POLICE,                  )
300 Indiana Avenue NW                           )
Washington, DC 20001                            )
                                                )
VINCENT GRAY, MAYOR                             )
1350 Pennsylvania Avenue, NW, Suite 316         )
Washington, DC 20004                            )
                                                )
                 Defendants.                    )
                                                )


                               DECLARATION OF KEITH CHUNG

        1.       I, Keith Chung, am 24 years old and live in Washington D.C. I am employed as a

firefighter for the District of Columbia Fire Department.   I have worked there for over five years.

        2.       I have been without my car since the police took   it   on the evening of June   1,

2012.

        3.     My regular schedule at the fire department involves at least two 24-hour shifts per


week, plus as much overtime as    I   can get. This sometimes comes to as much as     72   hours of


work per week.




                                                                    Exhibit 336, p. 1
                                                               Keith Chung affidavit
Brown 000162                                              Hoyte v. D.C., 13-569 (CRC)
       Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 39 of 43



        4.     I am also in school part-time. I am studying to become a licensed paramedic. I

have class every Tuesday and Thursday, and on two Saturdays per month.

        5.      I relied on my car in order to get to both work and school. My shifts at work

begin at 7:00 a.m. When I had my car, I could wake up at 6:00 a.m. and make it to work on

time. Now I have to wake up 4:00 a.m. To get to my home station I have to walk six blocks,

catch a bus, and then catch a train. I have to carry two bags with me every day. One has my

firefighting equipment, including my mask, hood, boots, coat and other gear, which I estimate

adds up to almost 100 pounds. The other bag has a change of clothes, a spare uniform, food,

water, and a sleeping bag.

        6.     Not all of my shifts are at my home station. On any given shift, I may be assigned

to any of the 33 fire houses in the District. When I am assigned to one of these other station

houses I now have to take public transportation from my home station house to my assigned

station house. I have to lug my two bags for those trips as well.

       7.      1 have a family to support. I live with my elderly grandmother, my mother, who

is disabled, my sister, who is pregnant, and my sister’s two children. I do my best to support all

of them, but that has become harder without my car. I used to be able to drive my grandmother

to her medical appointments, take the car to buy groceries for the family, and pick up my niece

and nephew from school or camp. Now I have to get help from relatives to do those things, or

take public transportation.

       8.      Money is tight. The situation is not helped by the fact that I am paying $593.34

per month on a loan for a car that I cannot use. In the past I have worked part-time as an

emergency medical technician on a private ambulance in Baltimore. I would like to work there

again, and I could really use the income, but without a car I have no way to get to Baltimore.



                                                                  Exhibit 336, p. 2
                                                             Keith Chung affidavit
Brown 000163                                            Hoyte v. D.C., 13-569 (CRC)
           Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 40 of 43



           9.      I received a letter dated June 12, 2012, that said that I would have to pay a $2075

    bond, or the MPD Property Clerk would declare my car forfeited.

            10.    I cannot afford to pay the bond. On June 26, 2012, I submitted an application for

    a waiver of the bond. I have not yet heard whether the bond will be waived or reduced.




    I declare under penalty of perjury that the forgoing is true and correct.
    /


-




Kfth Chung                                                        Date




                                                                       Exhibit 336, p. 3
                                                     3            Keith Chung affidavit
    Brown 000164                                             Hoyte v. D.C., 13-569 (CRC)
                                                                  _____
                                                                          ___




      Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 41 of 43



                          TN TIlE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                )
 SHARLENE POWELL,                               )
 12716 Livengood Lane                           )
 Charlotte, NC 28269                            )
                                                )
                 Plaintiff,                     )
 v.                                             )
                                                )
                                                       Case No.
 THE DISTRICT OF COLUMBIA,                     )
                                               )
 CATHY LANIER,        CHIEF     OF POLICE,     )
                                               )
 VINCENT GRAY, MAYOR                           )
                                               )
                                               )
                 Defendants.                   )
                                               )
                              DECLARATION OF SHARLENE POWELL

         1.     1, Sharlene Powell, am 66 years old and live in Charlotte, North Carolina. I am

 retired after approximately 30 years of service at the United States Postal Service.

         2.     I am disabled, and I have had a metal rod inserted, into my back. As a result, 1

 have great difficulty walking around. I am in pain every single day as a result of my back. I

 regularly participate in swim therapy—usually three days per week—to help mc manage
                                                                                     my
 back irjury.

        3.      1 last worked in approximately 2004 and, in 2007, 1 moved from the District of

 Columbia to North Carolina. I still visit the District of Columbia regularly to visit Family
                                                                                              and to
 see doctors.

        4.      1 have a large family, including five grandchildren, ages 28, 27, 15, 14, and 8




                                                                    Exhibit 337, p. 1
                                                            Sharlene Powell affidavit
Brown 000159                                              Hoyte v. D.C., 13-569 (CRC)
      Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 42 of 43




         5.      On April 15, 2012, 1 purchased a car to help me get around. With a car loan, I

 purchased a 2007 Infinity 035.

         6.      A few days later, on or about April 21, 2012, my son was driving my car.

 Officers with the Metropolitan Police Department claimed to find a small amount of drugs in his

 possession. The police seized my car. My son was ultimately not charged with a crime.

         7.      1 have never given anyone permission to possess drugs in my car. I had no

 knowledge that any drugs were in my car.

         8.      1 was at home in Charlotte, North Carolina when the incident occurred.. My son

 and I had driven to Washington, D.C to visit family after purchasing the car. My son wanted to

 remain in DC, for a couple of extra clays over the weekend, so I took a bus back to Charlotte

 because I did not warn to drive that long distance by myself. Within the next day or two, the car

 was seized before my son made the return trip to bring my car back to me.

         9.      T have been without my car since the police took it on April 21, 2012.

         10.     At no time in the nearly three months that I have been without my car have police

 provided mc any chance to contest their decision    to   take my car or any chance to challenge their

 decision to keep my car for months until I can go to court.

         ii.     Police told me that 1 would have to pay $1,772 in order to contest the   seizure   of
 my car. I borrowed that money because I did not have enough money to pay the amount they

 wanted. I paid that money to police on May 24, 2012.

         12.    At great cost to me, I bought the car in April because I needed to get around. My

 injury makes it difficult for me to walk and to talce public transportation. I needed to purchase

 the car so that I could take care of the basic tasks that I need to do every day, such as going to the




                                                                       Exhibit 337, p. 2
                                                               Sharlene Powell affidavit
Brown 000160                                                 Hoyte v. D.C., 13-569 (CRC)
      Case 1:13-cv-00569-CRC Document 221 Filed 12/28/18 Page 43 of 43




 store, getting to medical and therapy appointments, going to church every Sunday, and seeing

 friends and family.

         13.     The loss of my car has been very difficult for me personally, physically, socially,

  and financially. Even though t now have either to stay at home or to spend extra resources

  finding other transportation, I am still stuck paying $329 per month on my car note even though

  the police have my car.



  I declare under penalty of peijury that the forgoing is true and correct.




  Shari ene Powell                                              U te




                                                    3


                                                                    Exhibit 337, p. 3
                                                            Sharlene Powell affidavit
Brown 000161                                              Hoyte v. D.C., 13-569 (CRC)
